Title: To Thomas Jefferson from Fanny Delagarde, 13 September 1787
From: Delagarde, Fanny
To: Jefferson, Thomas



Honoured Sir
Versills Sep. the 13 1787

By the liberty you gave me I send you hear inclosed a letter that I have wrote to my mama to give her the conveyance of her letters to me as you was so kind as to offer me and mine to my friends. I beg Sir you will except my sinscer thanks for your goodness, and am very sincible of your kind wishis towards my wellfare. I was very happy to hear that the fire happened in the south end of the town for my famely lives near the mill Bridg and as the fire did not Extend to our Building I Can asur you sir that my mind is greatly relived from the greatest anxiety by the news you was so kind as to give me and wish to have been in paris been to thank you my self but sence I had the honour to hear from you I have had a fit of a fever that lasted me several days but am now quit well and Expect to return to paris at the later End of this month. I ricived a letter las week from Mrs. Delafayet. She was in parfect health. She has found great Benefit from the warters. She as you know sir has the greatest friendship for me and all her famely and wee are unhappy Enugh to be this three years in franc without my husband having any place. Wee Expected last july to have a place and at the moment that wee Expected to injoy it the king sold the hotel Bogion and that flung us again in our old grief, wee was allmost two years after getting the promis from Mr. Ctt. Dangivelr and wee had it and now wee are a waiting  for som new thing to present and I am afraid that wee shall have none this winter. I hope Sir you enjoy your health. I am Sir your obedent Servant,

Fanny Delagarde

